The Chiee-Justice
delivered the. opinion óf the court.
Motion by plaintiff in error to reinstate the cause after the same had been dismissed. The dismissal was ordered on motion of defendant in error, because there had been no assignment of errors filed. The writ of error was issued in June, 1881, and the return with the record was filed July 11, 1881. In support of the motion an affidavit of the attorney for plaintiff in error was read, stating that by reason of his various engagements and occasional absence from Tallahassee this matter had escaped his attention.
Looking at the record, we find that a'judgment as for default of plea was had in January, 1880. In May, 1880, a motion was made to open the default upon the ground that plaintiff’s attorney had promised and agreed to wait longer before taking judgment. In June, 1881, the motion was brought to a hearing and denied. There was never any plea tendered to the court with an affidavit of merits or without it.
The whole case from the beginning shows a series of delays on the part of the defendant and his several attorneys in the Circuit Court, which do not commend the case to favorable consideration.
Considering the character of the case, the apparent absence of merits and the long delays that have heretofore oc*630curbed, while disposed to consider favorably the present application upon thé circumstances stated if the case wére otherwise free from the apparent laches of the plaintiff 'in error, we think'that justice requires that this motion to reinstate be denied.